Citation Nr: 0212014	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for otitis media and 
otitis externa.

2. Entitlement to service connection for labyrinthitis.

3. Entitlement to service connection for gastroenteritis and 
viral syndrome.

4. Entitlement to service connection for zoster 
varicella/herpes zoster.

5. Entitlement to service connection for left thumb pain.

6. Entitlement to service connection for left knee disorder.

7. Entitlement to service connection for right knee disorder.

(The issue of entitlement to service connection for a neck 
disorder with 
radiating pain into the left arm will be the subject of a 
later decision.) 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of June 1997 and January 1998 rating decisions by a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2000 decision, the Board remanded the current 
issues for further development due to enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et seq. (West Supp. 2001).  The Board ordered the RO to 
obtain all pertinent VA medical records and to schedule VA 
examinations for the disorders claimed by the veteran.  The 
RO was directed to undertake any further action necessary for 
compliance with the VCAA.  By letter, dated in February 2001, 
the RO notified the veteran of the evidence necessary to 
substantiate his claims under the VCAA.  He was directed to 
identify all health care providers that had provided 
treatment for the claimed conditions.  No response 
identifying additional health care providers has been 
received.  VA outpatient treatment records through April 2002 
were received by the RO in April 2002.  Complete VA 
examinations were conducted in November 2001 with addendum in 
April 2002.  

The issues of service connection for memory loss and lack of 
concentration and for tinnitus were also remanded by the 
Board in November 2000.  By rating decision in April 2002, 
the RO granted service connection for tinnitus with a 10 
percent evaluation, effective from September 1, 1996.  The RO 
also granted service connection for memory loss and lack of 
concentration and included consideration of these conditions 
as part of the evaluation of the veteran's service-connected 
major depression, which was granted an increased evaluation 
of 50 percent, effective October 3, 2001.  

The April 2002 decision represented a full grant of benefits 
sought with respect to the veteran's claim of entitlement to 
service connection for memory loss and lack of concentration 
and for tinnitus.  As the veteran did not express 
disagreement with the "down-stream" issue of the percentage 
evaluation assigned, such matter is not before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 1997); see 
also Holland v. Gober, 10 Vet. App. 433, 435 (1997) 
(per curiam); but cf. Vargas-Gonzalez v. Principi, 15 Vet. 
App. 222 (2001) (Court found that the "down-stream" issues 
were part of the same claim, although a separate notice of 
disagreement was necessary, for purposes of the Veterans' 
Benefits Improvements Act.)

The Board also notes that the veteran has raised the issue of 
entitlement to an effective date prior to May 7, 1998 for the 
award of a total disability evaluation due to individual 
unemployability.  The veteran filed a notice of disagreement 
in May 1999, objecting to the initial grant of effective date 
for the benefit sought, and a statement of the case was 
issued in September 1999.  An appeal consists of a timely 
filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2001).  
A substantive appeal must either indicate that the appeal is 
being perfected as to all issues addressed in the statement 
of the case, or must specifically identify the issues 
appealed.  38 C.F.R. § 20.202 (2001).  A substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later. 38 C.F.R. § 
20.302(b) (2001).  Therefore, to timely perfect his appeal, 
the veteran needed to submit a substantive appeal prior to 
May 2000.  The record contains no timely substantive appeal 
on this issue and, therefore, it is not currently before the 
Board.

The Board is undertaking additional development on the issue 
of service connection for a neck disorder with radiating pain 
into the left arm pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response thereto, the Board will prepare 
a separate decision addressing that issue.  


FINDINGS OF FACT

1. The record contains no current diagnosis of disability 
manifested by otitis media, otitis externa, labyrinthitis, 
zoster varicella/herpes zoster, left thumb pain, right 
knee pain or left knee pain.  

2. The record contains no diagnosis of current residuals of 
diagnosis of recurrent gastroenteritis and/or viral 
syndrome during service, as a separate disability from 
service-connected gastritis.  


CONCLUSION OF LAW

Chronic disability manifested by otitis media, otitis 
externa, labyrinthitis, gastroenteritis, viral syndrome, 
zoster varicella/herpes zoster, left thumb pain, right knee 
disorder, and left knee disorder were not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 1113, 1131, 5107 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The veteran was 
provided with notice and consideration of his claims under 
the VCAA in the April 2002 rating decision and supplemental 
statement of the case.  The supplemental statement of the 
case included notice of the implementing regulations.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes complete service medical 
records, VA outpatient treatment records and complete VA 
examination findings.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues decided herein.  Under these circumstances, no 
further action is necessary to assist the veteran with the 
claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service-connected disability benefits.  The 
discussions in the rating decisions, statements of the case, 
supplemental statement of the case, and development letter 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
April 2002 rating decision and supplemental statement of the 
case provided specific notice of the provisions of the VCAA 
and the implementing regulations, as well as consideration of 
the veteran's claims under the VCAA.  The Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).


Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Where certain diseases, such as arthritis, are 
manifested to a compensable degree within the initial post-
service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  The record contains no diagnoses of 
arthritis of the left thumb, right or left knee, that have 
been confirmed by X-ray examination.  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  However, the benefit of the doubt rule is 
inapplicable when the Board finds that a preponderance of the 
evidence is against a particular claim.  Ortiz v. Principi, 
274 F.3d 1361, 1366 (Fed. Cir. 2001).


Service Connection for Otitis Media, Otitis Externa, and 
Labyrinthitis

The veteran's service medical records include a summary of 
his complaints with a "Report of Medical Assessment, dated 
in July 1996.  Otitis media was noted in October 1978, June 
1980, July 1983, August 1983, September 1983, June 1987, 
and September 1995.  Otitis externa was reported in October 
1978, October 1980, August 1983, September 1983, May 1984, 
and January 1986.  Labyrinthitis was reported in June 1987.  
The medical records noted, at times, that the infection of 
the ears was chronic and recurrent.  

The veteran's retirement physical examination, in July 1996, 
reported no diagnosis of otitis externa, otitis media or 
labyrinthitis.  Bilateral fracture of the tympanic membranes 
was noted.  

A VA general medical examination in April 1997 noted normal 
ear canals bilaterally and normal tympanic membranes 
bilaterally.  

A VA fee basis otolaryngology examination was performed in 
September 1997.  The veteran reported that he had constant 
ear infections, beginning in 1978.  The physician noted that 
the external canals were clear with no inflammation, drainage 
or changes consistent with active fungus infection.  No 
active ear disease was present in the middle or inner ear.  
The physician opined that the veteran's ears were within 
normal limits and not associated with any other disease.  
Diagnosis of past history of infections, completely cleared 
and healed with no evidence of infection was reported.  

A VA examination for ear diseases was provided in November 
2001, and the examiner noted thorough review of the veteran's 
claims file.  A history otitis media and otitis externa, with 
most recent episode "a few years ago," was noted.  Physical 
examination revealed both external canals to be clean with no 
deformities, no discharge, no active ear disease, and no 
signs of infection.  The examiner provided a diagnosis of 
history of otitis media and otitis externa.  

VA outpatient treatment records from March 1999 to April 2002 
note no complaints or diagnoses of infection of the ears or 
otitis externa, otitis media, or labyrinthitis.  

In the instant case, the veteran was diagnosed with otitis 
externa, otitis media and labyrinthitis during service on 
several occasions.  Although the service medical records 
note, at times, that these conditions were chronic and 
recurrent, they appear to have resolved by service retirement 
and were not noted on separation.  Further, the current VA 
examinations in September 1997 and November 2001 note only a 
history of ear infections without current diagnosis or 
disability, and the veteran has made no complaints of these 
conditions on VA outpatient treatment since March 1999.  A 
claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  
See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the record 
contains no current diagnosis of otitis externa, otitis media 
or labyrinthitis, the claim is denied.  


Service Connection for Gastroenteritis and Viral Syndrome

The July 1996 summary of the service medical records notes 
complaints and treatment for enteritis, gastroenteritis, and 
viral syndrome in November 1983, January 1994, November 1994, 
July 1995, and February 1996.  Viral gastroenteritis was also 
noted in September 1985.  The veteran's retirement physical 
examination in July 1996 noted complaints of frequent 
indigestion, stomach, liver or intestinal trouble and the 
veteran reported treatment for gastritis.  

At a VA general medical examination in April 1997, the 
veteran reported stomach problems and gastritis.  He noted 
difficulty with acid, belching, and gas.  A diagnosis of 
gastritis was provided.  Upper gastrointestinal examination 
was normal.  

A VA mental health clinic note, dated in January 2000 noted 
that the veteran had "very severe flu over the Christmas 
holidays."  The veteran reported that he had not yet fully 
recovered and continued to feel fatigue.  Aside from this 
complaint, the VA outpatient treatment records from March 
1999 to April 2002 contain no diagnoses of gastroenteritis or 
viral syndrome.  Ongoing treatment for service-connected 
gastritis was noted.  

A VA examination was conducted in November 2001, and the 
examiner noted review of the claims file.  The veteran denied 
any current vomiting, hematemesis or melena, but reported 
daily diarrhea and noted a history of gastroesophageal reflux 
disease (GERD), hiatal hernia and gastritis.  Physical 
examination showed no signs of anemia and no abdominal 
tenderness.  The examiner noted that the veteran was belching 
and burping quite frequently.  The examiner provided 
diagnoses of hiatal hernia, GERD, gastritis, belching and 
burping secondary to the above, history of helicobacter 
pylori, and status post laparoscopic cholecystectomy.

The Board notes that the veteran has been awarded service 
connection for gastritis with a 10 percent evaluation, 
effective from September 1, 1996.  It appears that the 
veteran wishes to continue his appeal to have service 
connection for gastroenteritis and viral syndrome, in 
addition to the service-connected gastritis.  However, the 
record contains no current diagnosis of gastroenteritis.  The 
VA examination in April 1997 provided a diagnosis of only 
gastritis, which has already been granted service connection.  
The VA examination in November 2001 also provided 
no diagnosis of the gastroenteritis.  Although a viral 
syndrome was noted in January 2000, this condition appeared 
to be acute and transitory and was resolving.  Chronic viral 
syndrome was not noted on the VA examination in November 
2001, in fact, no residuals of the earlier viral syndrome 
were reported.  

Further, the record contains no medical opinion indicating 
any current residuals of the diagnoses of gastroenteritis and 
viral syndrome during service.  The Board finds that the 
evidence preponderates against a finding of a current 
disability related to the diagnoses of gastroenteritis or 
viral syndrome during service.  The veteran's diagnosed 
gastritis has already been granted service connection and 
there is no opinion relating the veteran's GERD and hiatal 
hernia to the inservice viral syndrome or gastroenteritis.  


Service Connection for Zoster Varicella/Herpes Zoster

The veteran's service medical records show diagnosis of 
zoster varicella in September 1989.  Herpes zoster was noted 
on an undated medical report.  It was noted that the veteran 
was returning for follow-up after diagnosis of shingles the 
previous night in the emergency room.  No residuals of zoster 
varicella were noted on the veteran's retirement physical 
examination in July 1996.  

The VA examiner in November 2001 noted that the veteran 
remembered the herpes zoster virus occurring in 1988 with out 
recurrence since that time.  On examination for infectious, 
immune or nutritional disabilities, the examiner noted a 
history of herpes zoster virus in 1988, involving the chest 
walls, with no recurrence.  The veteran took no medication 
for the condition and it did not bother him.  The examiner 
noted that a recurrence could occur in the future and 
provided a diagnosis of herpes zoster virus by history with 
no recurrence to date.  

VA outpatient treatment records from March 1999 to November 
2002 note no complaints or diagnoses of any recurrence of 
zoster varicella or herpes zoster.  

The veteran was diagnosed with zoster varicella and herpes 
zoster during service.  This diagnosis appeared a single time 
and no residuals were noted on the veteran's retirement 
physical examination.  Further, the VA examination in 
November 2001 noted no current residuals of the diagnosis 
during service or any current disability.  Absent proof of a 
present disability there can be no valid claim.  See, Gilpin, 
Degmetich, Brammer, Rabideau supra.  


Service Connection for Left Thumb Pain

The July 1996 summary of the service medical records notes a 
single complaint of left thumb pain in October 1995.  At that 
time, the veteran reported left thumb pain of 10 days 
duration with no history of injury or trauma.  An assessment 
of left thumb pain was reported.  X-ray examination showed no 
significant radiographic abnormalities.  On a report of 
medical history, completed at the time of the veteran's 
retirement physical examination in July 1996, the veteran 
noted complaints of intermittent pain in the left thumb.  The 
physician wondered if such was a function of blood glucose.  

At a VA examination in April 1997, the veteran reported pain 
in his left thumb, with occasional swelling and aching.  The 
examiner stated that the veteran might have some underlying 
arthritis because of the thumb and foot pain.  

A VA general medical examination in April 1997 note 
complaints of pain at the metacarpophalangeal joint of the 
left thumb with weakness and stiffness.  X-ray examination 
was normal.  The examiner noted a diagnosis of chronic left 
thumb pain for many years with normal examination.  

A VA examination was performed in July 1997 and the veteran 
reported continued pain and stiffness in the left middle 
finger and left thumb with loss of grip of the left hand.  No 
anatomical defects were noted.  The examiner provided a 
diagnosis of pain and stiffness of the fingers in the left 
hand with possible early degenerative joint disease of 
multiple joints.

A VA examination for the hands was conducted in November 
2001.  The veteran reported that he never had any left thumb 
problems.  The examiner provided no diagnosis of any left 
thumb disability.  On report of VA examination in November 
2001, the examiner noted that the veteran was unaware of any 
injury or illness concerning his left thumb.  No findings of 
arthritis of any joint were reported.  

VA outpatient treatment records from March 1999 to November 
2002 contain no complaints, treatment or diagnoses of any 
current left thumb pain or disability.  

The veteran's service medical records contain a single 
complaint of left thumb pain.  VA examinations in April 1997 
and July 1997 noted chronic left thumb pain with the 
possibility of early degenerative joint disease.  X-ray 
examination of the thumb has been negative for findings of 
arthritis.  At the VA examination in November 2001, the 
veteran denied any left thumb problems and current treatment 
records note no complaints or diagnoses of left thumb pain or 
pathology.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed 259 F.3d 1356, 1363 
(Fed. Cir. 2001) (The Federal Circuit dismissed due to 
preclusion by statute from reviewing the factual 
determinations of the Board.  The Federal Circuit noted that 
it did not need to reach the issue of whether pain was a 
recognizable disability, as there was no evidence of any 
incident in service that was related to the current neck 
pain.)  The Board finds that the evidence preponderates 
against a finding of a current left thumb disability, and, 
thus, the claim must be denied.  See, Gilpin, Degmetich, 
Brammer, Rabideau supra.


Service Connection for Left and Right Knee Disorder(s)

The veteran's service medical records note a complaint of 
left knee pain in August 1982, after falling while playing 
volleyball.  An assessment of ligament strain was noted.  X-
ray examination was negative.  Left knee pain, of one day's 
duration was noted in September 1990.  The veteran denied any 
trauma.  The veteran's service retirement examination in July 
1996 noted no complaints or diagnoses relevant to the 
veteran's knees.  

A VA examination in July 1997 noted complaints of 
intermittent pain in the joints, particularly the shoulders 
and knees.  The examiner noted that the veteran ambulated 
well and no swelling, deformity, or lateral stability was 
shown.  The veteran had full range of motion in both knees.  
X-ray examination showed the knees to be normal.  The 
examiner provided a diagnosis of arthralgia of both knees, 
possibly early degenerative joint disease.  

A VA examination for joints was conducted in November 2001.  
The veteran denied having any knee problems at all.  The 
veteran reported no knee injuries, does not take any 
treatment for the knees, denied any flare-ups, used no 
crutches, braces, canes, or special shoes, and never had any 
knee surgery.  No diagnosis of a current knee disability was 
provided.  On a report of VA examination in November 2001, 
the VA physician noted no current knee disability and 
indicated that the veteran denied ever having knee problems.  
No arthritis was noted in any joint.  

VA outpatient treatment records from March 1999 to November 
2002 contain no complaints, treatment or diagnoses of any 
current knee pain or disability.

The veteran's service medical records note a complaint of 
left knee pain in August 1982 and September 1990 and no 
complaints of right knee pain.  The left knee pathology 
appears to have been acute and transitory as there were 
no further complaints in the over five years of the veteran's 
remaining service and no knee diagnoses were reported on the 
veteran's retirement examination.  Although the VA 
examination in July 1997 provided a diagnosis of arthralgia 
with possible early degenerative joint disease, the X-ray 
examination at that time and in November 2001 was normal.  
Further, the veteran denied any current knee problems at the 
November 2001 examination and no current knee disability was 
found.  The Board notes that the recent VA outpatient 
treatment records contain no complaints, treatment or 
diagnoses of any current knee disability.  The Board finds 
that the evidence preponderates against a finding of a 
current bilateral knee disability, and, thus, the claim must 
be denied.  See, Gilpin, Degmetich, Brammer, Rabideau supra.


ORDER

Entitlement to service connection for otitis media and otitis 
externa is denied.

Entitlement to service connection for labyrinthitis is 
denied.

Entitlement to service connection for gastroenteritis and 
viral syndrome is denied.

Entitlement to service connection for zoster varicella/herpes 
zoster is denied.

Entitlement to service connection for left thumb pain is 
denied.

Entitlement to service connection for left knee disorder is 
denied.

Entitlement to service connection for right knee disorder is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

